Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 ALLOWANCE
                                     EXAMINER'S AMENDMENT 
1.      An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
    - Replace claim 6 in its entirety with the following:
           -- 6. (Currently Amended) The air cleaner of claim 1, wherein the filter is disposed at a lower portion in the blower housing and covers the blowing suction port and an upper portion of the module coupling portion. -- 

     - Replace claim 15 in its entirety with the following:
         -- 15. (Currently Amended) An air cleaner that is installable on a furniture, the air cleaner comprising: a discharge portion disposed at a side of the furniture; a blowing fan to generate airflow toward the discharge portion; a blower housing accommodating the blowing fan and having a blowing suction port; 
          a filter disposed at an inlet of the blowing fan to cover the blowing suction port; a heat absorption heat sink disposed at a suction side of the filter; a thermoelectric element having a heat absorption portion being in communication with the heat absorption heat sink; 
          a heat dissipation heat sink being in communication with a heat dissipation portion of the thermoelectric element; a heat dissipation fan to generate airflow passing through the heat dissipation heat sink; 
         a module coupling portion to which the thermoelectric element is coupled, the module coupling portion disposed at a bottom surface of the blower housing; and the blowing suction port disposed at both sides of the module coupling portion; 
         wherein when the blowing fan is driven, air passes through the heat absorption heat sink and passes through the filter through the module coupling portion, and wherein when the blowing fan is driven, air that flows into the thermoelectric element through a first suction cover passes through the heat absorption heat sink and passes through the filter through the module coupling portion, and air that flows into the blower housing through the blowing suction port passes through the filter, and wherein the when the heat dissipation fan is driven, air flows into the thermoelectric module through a second suction cover and passes through the heat dissipation heat sink. -- 

        - Replace claim 18 in its entirety with the following:
              -- 18. (Currently Amended) The air cleaner of claim 17, wherein the heat dissipation heat sink includes a first element coupling portion inserted into the insulator opening, the first element coupling portion being in communication with the heat dissipation portion of the thermoelectric element, and wherein the heat absorption heat sink includes a second element coupling portion inserted into the insulator opening, the second element coupling portion being in communication with the heat absorption portion of the thermoelectric element. --  

        - Replace claim 22 in its entirety with the following:
             -- 22. (Previously Presented) The air cleaner of claim 1, wherein the first airflow is provided in an upper space of the desk and the second airflow is provided in a lower space of the desk, or wherein a direction of the first airflow comprises an airflow towards the upper space of the desk and a direction of the second airflow comprises an airflow towards the lower space of the desk. --  

2.    Claims 1-2, 5-18 and 20-22 are allowable while 3, 4 and 19 are cancelled. 
3.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a thermoelectric module provided under of the blower housing, a plurality of airflows are generated based on operations of the blowing fan and the dissipation fan, the plurality of airflows including: 
a first airflow in which the air suctioned through the first suction cover passes through the first heat sink and the blowing fan when the blowing fan is driven; 2Application No.: 16/678,396Docket No.: 7981.00401.US00 
a second airflow in which the air suctioned through the blowing suction port passes through the filter when the blowing fan is driven; and 
a third airflow in which the air suctioned through the second suction cover passes through the second heat sink and the dissipation fan when the dissipation fan is driven.
4.       Closest prior art: Sung discloses an air cleaner (refer to pars. 1 and 14) that is installable on a desk (10), the air cleaner comprising: a blower housing (heat dissipation block 53 function as fan housing for fan 55; Fig. 7; box type housing of blower 40, as can be seen in Figs. 5-6) having a blowing fan (40, 55) installed therein; a filter (31) provided at an inlet (corresponding to upstream side of fan 40; Fig. 5) of the blowing fan (refer to Fig. 5); a discharge portion (20) provided at an outlet of the blowing fan (40); and a thermoelectric module (cooling unit 50 with thermoelectric element 54), wherein the thermoelectric module (50/54) includes: a module body (body of cooling module 50) having first and second suction covers (inlet covers that passes airflows to cooling fins 52a and heat dissipation fins 53a; Fig. 7) through which air is suctioned (as can be seen Fig. 7); a thermoelectric element (thermoelectric element 54) having a heat absorption portion (52) and heat dissipation portion (53); a first heat sink (cooling fins 52a) disposed to be in communication with a first side (rear side) of the thermoelectric element (54) and in which the air suctioned through the first suction cover passes (Fig. 7); a second heat sink (heat dissipation fins 53a) disposed to be in communication with a second side (front side) of the thermoelectric element (54) and in which the air suctioned through the second suction cover passes (Fig. 7); a dissipation fan (a heat dissipating fan 55) to generate airflow through the second suction cover (refer to par. 33; Figs. 5 and 7), a module coupling portion (vanity body 10 including the duct where is installed; Fig. 1) to which the thermoelectric module (50/54) is coupled; and a blowing suction port (suction port 30) to suction air is disposed at the bottom surface of the blower housing (as can be seen in Fig. 5).
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                 
 
                                                Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.T/
Examiner, Art Unit 3763                                                                                                                                                                                                        

/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763